                              UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF TENNESSEE
                                   NASHVILLE DIVISION

 UNITED STATES OF AMERICA                            )
                                                     )
 v.                                                  )   NO. 3:18-cr-224
                                                     )   JUDGE RICHARDSON
 CHRISTOPHER MICHAEL JOHNSON                         )
                                                     )


                                               ORDER

        By Order entered on October 19, 2018 (Doc. No. 34), Judge Trauger transferred this case

to the undersigned district judge. The dates and deadlines set in this Order supersede any set by

Judge Trauger.

        The trial in this case is scheduled for February 12, 2019, at 9:00 a.m. The pretrial

conference is scheduled for February 1, 2019, at 3:00 p.m. All lawyers who will try the case

shall attend the pretrial conference. A status conference is scheduled for January 4, 2019, at 9:30

a.m.    All pretrial motions shall be filed no later than six weeks prior to the above-stated trial date.

Responses shall be filed within fourteen days. Any reply should be filed within seven days of the

response.

                                               Speedy Trial Act

        The Defendant has filed a waiver of speedy trial (Doc. No. 27). The Court concludes that

the period of delay until February 12, 2019 is reasonable and is excludable under the Speedy Trial

Act, 18 U.S.C. §§ 3161, et seq. The Court specifically finds that the interests of justice served by

granting the continuance outweigh the interests of the public and the Defendant in a speedy trial

on the date previously scheduled. 18 U.S.C. § 3161(h)(7)(A), (B). The diminished weight of the

Defendant’s interest in a speedy trial is reflected by his choice to submit a speedy trial waiver.




       Case 3:18-cr-00224 Document 35 Filed 11/01/18 Page 1 of 3 PageID #: 71
Moreover, the Defendant is likely to be prejudiced if he is not adequately prepared for trial despite

due diligence, and the public interest will not be served if such prejudice ultimately requires this

case to be retried.

                                           Change of Plea

        Any plea agreement shall be consummated no later than two weeks before the above-stated

trial date, and the Courtroom Deputy so notified. Likewise, if the Defendant opts to plead guilty

without a plea agreement, the Courtroom Deputy shall be so notified no later than two weeks

before the above-stated trial date. If a plea agreement is submitted or if the Defendant opts to plead

guilty without a plea agreement, the hearing to take the plea will take place on February 1, 2019,

at 3:00 p.m. In advance of any plea hearing, the Government shall submit to chambers the

proposed plea agreement (if any) and the plea elements, and counsel for Defendant shall submit a

plea petition by noon three days prior to the plea hearing.

        If the case is to be tried, the parties shall file the following by 4:00 p.m. on the Tuesday

before trial:

        1.      An agreed set of case specific jury instructions, with citations to supporting
                authorities.

        2.      Alternative versions of jury instructions on which there is not an agreement, with
                citations to supporting authorities.

        3.      An agreed verdict form or alternative versions.

        4.      Motions in limine.

        Responses to motions in limine shall be filed by 4:00 p.m. on the Friday before trial.

Parties shall email a Word/Wordperfect version of all proposed instructions and verdict forms that

are filed to richardson_chambers@tnmd.uscourts.gov.

        Any motion to continue the trial shall be filed no later than two weeks prior to the trial date,




     Case 3:18-cr-00224 Document 35 Filed 11/01/18 Page 2 of 3 PageID #: 72
and any opposition shall be filed no later than two days after the motion to continue. All defense

motions to continue shall be accompanied by a Waiver of Speedy Trial.

       The parties are forewarned that motions filed after the deadlines set forth herein may not

be considered by the Court.

       Counsel for the parties shall comply timely with the discovery and motion provisions of

LCrR 12.01 and 16.01.

       The Defendant shall attend all Court proceedings in this case. If the Defendant is in

custody, the Government shall take all necessary actions to secure the timely presence of the

Defendant at all Court proceedings. Counsel for the Defendant shall make sure that street clothes

are available timely for the Defendant at trial.

       IT IS SO ORDERED.



                                               ____________________________________
                                               ELI RICHARDSON
                                               UNITED STATES DISTRICT JUDGE




     Case 3:18-cr-00224 Document 35 Filed 11/01/18 Page 3 of 3 PageID #: 73
